     Case 19-50102-gs              Doc 1453       Entered 11/27/19 15:25:26              Page 1 of 22



 1   HOLLEY DRIGGS WALCH                                             STEVENS & LEE, P.C.
     FINE PUZEY STEIN & THOMPSON                                     Robert Lapowsky (Admitted Pro Hac Vice)
 2   Richard F. Holley, Esq. (NV Bar No. 3077)                       Email: rl@stevenslee.com
     Email: rholley@nevadafirm.com                                   620 Freedom Business Center, Suite 200
 3   Mary Langsner, Ph.D. (NV Bar No. 13707)                         King of Prussia, Pennsylvania 19406
     Email: mlangsner@nevadafirm.com                                 Telephone:     215-751-2866
 4   400 South Fourth Street, Third Floor                            Facsimile:     610-371-7958
     Las Vegas, Nevada 89101
 5   Telephone:     702/791-0308
     Facsimile:     702/791-1912
 6   Attorneys for SolarSense DCS I, LLC

 7                                   UNITED STATES BANKRUPTCY COURT

 8                                               DISTRICT OF NEVADA

 9   In re:                                                      Case No. BK-N-19-50102-GS
                                                                 Chapter 7
10   DOUBLE JUMP, INC.
                                                                 Jointly Administered with:
11                       Debtor.
                                                                   19-50130-gs         DC Solar Solutions, Inc.
12             Affects All Debtors                                19-50131-gs         DC Solar Distribution, Inc.
               Affects Double Jump, Inc.                          19-50135-gs         DC Solar Freedom, Inc.
13             Affects DC Solar Solutions, Inc.
               Affects DC Solar Distribution, Inc.              Date of Hearing:           December 9, 2019
14
               Affects DC Solar Freedom, Inc.                   Time of Hearing:           9:30 a.m.
15
                                                                 Judge: Hon. Gary Spraker
16

17       SOLARSENSE DCS I LLC’S OPPOSITION TO MOTION FOR ORDER APPROVING
           CONSENSUAL LIQUIDATION OF ESTATE’S INTEREST IN PROPERTY AND
18                 APPROVING COMPROMISE OF DISPUTED CLAIMS

19              SolarSense DCS 1, LLC (“SolarSense”), by and through its counsel of record Richard F.

20   Holley, Esq. and Mary Langsner, Ph.D. of the law firm Holley Driggs Walch Fine Puzey Stein &

21   Thompson, and Robert Lapowsky, Esq. of the law firm Stevens & Lee, P.C., hereby files its

22   opposition (the “Opposition) to the Motion for Order Approving Consensual Liquidation of

23   Estate’s Interest in Property and Approving Compromise of Disputed Claims (“Motion”)1 [ECF

24   No. 1391],2 filed by chapter 7 trustee Christina Lovato (the “Trustee”), trustee of the bankruptcy

25   estates (collectively, the “Estate”) of debtors Double Jump, Inc. (“Double Jump”), DC Solar

26   1
         Capitalized terms used but not defined herein have the meaning stated in the Motion.
27   2
       Unless otherwise noted, all references to “ECF No.” are to the numbers assigned to the documents filed in the lead
     jointly administered bankruptcy case, Bankr. D. Nev. Case No. 19-50102-GS (“Lead Case”), as they appear on the
28   docket (“Docket”) maintained by the Clerk of Court of the United States Bankruptcy Court for the District of Nevada.

     13430-01/2324330.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs            Doc 1453        Entered 11/27/19 15:25:26               Page 2 of 22



 1   Solutions, Inc. (“Solutions”), DC Solar Distribution, Inc. (“Distribution”), and DC Solar Freedom,

 2   Inc. (“Freedom”) (with Double Jump, Solutions, and Distribution the “Debtors”).

 3            This Objection is brought on the following grounds and for the following reasons: (i) the

 4   Court lacks jurisdiction to approve the Trustee’s requested sale of the Subject Assets (as defined

 5   in the Memorandum of Points and Authorities supporting this Opposition, the “Memorandum”)

 6   free and clear of interests, including the SolarSense right of first refusal (the “ROFR”), because

 7   the Subject Assets are not property of the estate of any of the Debtors, (ii) this Court lacks

 8   jurisdiction to determine the enforceability of the ROFR because it is an agreement between non-

 9   debtor entities to which the Debtors are not parties3; (iii) to the extent this Court has jurisdiction

10   to determine the enforceability of the ROFR, it is enforceable and the sale proposed by the Trustee

11   violates its terms; and (iv) the Trustee has offered nothing beyond conclusory statements to justify

12   the Settlement (as defined in the Memorandum) nor has the Trustee explained the precedential

13   significance of the Settlement on the Trustee’s claims against numerous other funds which owe

14   Solutions hundreds of millions of dollars.

15   ...

16   ...

17   ...

18   ...

19   ...
20   ...

21   ...

22   ...

23   ...

24   ...

25   ...

26
     3
27     To the extent the Court determines that it has related to but not core jurisdiction over issues related to the Motion,
     including enforceability of the ROFR, SolarSense does not consent to the jurisdiction of the Court to enter a final
28   judgment on such dispute.
                                                              -2-
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
Case 19-50102-gs   Doc 1453   Entered 11/27/19 15:25:26   Page 3 of 22
     Case 19-50102-gs          Doc 1453        Entered 11/27/19 15:25:26             Page 4 of 22



 1   other hand.6 The Settlement significantly compromises hundreds of millions of dollars of claims

 2   that the Trustee has against the Subject Funds.

 3            The Motion also seeks approval pursuant to Section 363 of the Bankruptcy Code of the

 4   sale of 478 mobile solar generators and 194 trailers (collectively, the “Subject Assets”) that are

 5   allegedly owned by the Subject Funds free and clear of all interests, including a right of first refusal

 6   (the “ROFR”) in favor of the objector, SolarSense. A copy of the ROFR is attached to the Fraga

 7   Declaration as Exhibit “1” and made part hereof.

 8            The Trustee does not assert that any Debtor has an ownership interest in the Subject Assets

 9   and, in fact, they do not. To the contrary, the Debtors’ sole interest in the Subject Assets are liens

10   in the Subject Assets held by Solutions (the “Solutions Liens”), Motion at ¶ 16, Lovato Decl. at

11   ¶ 18, which interests the Trustee is not seeking approval to sell.

12            Approval of the sale of the Subject Assets is not possible under the Bankruptcy Code

13   because Sections 363(b) and (f) only permit the Trustee to sell property of the estate. 11 U.S.C

14   §363(b)(f). And, while this Court clearly has jurisdiction to approve the Settlement, the Settlement

15   cannot require that this Court exceed its subject matter jurisdiction by approving a sale under

16   Section 363 of the Bankruptcy Code of property that the Trustee concedes is not property of the

17   estate of any Debtor.

18            Similarly, this Court lacks subject matter jurisdiction to determine the validity of the

19   ROFR, since none of the Debtors is a party to that agreement. Rather, it is an agreement exclusively
20   between non-debtor parties.

21            Finally, even ignoring the obvious jurisdictional bars to the relief sought in the Motion, the

22   Trustee has not provided evidence which would support the Settlement.

23            In addition to its interest in the relief sought in the Motion by reason of its impact on the

24   rights of SolarSense under the ROFR, SolarSense has an independent interest in the relief sought

25
     6
26     According to the Motion, Solarmore Management is the manager of the Subject Funds and certain other funds. See
     Motion at fn 2. Curiously, the Motion does not purport to approve a settlement between the Trustee and the Subject
27   Funds (as opposed to Solarmore Management) notwithstanding that, according to the Motion, the Subject Assets
     (defined below) are owned by the Subject Funds. See Motion at ¶ 16. Since the Trustee did not attach a copy of the
28   settlement with the Motion it is impossible for SolarSense or the Court to understand this inconsistency.
                                                           -4-
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs           Doc 1453      Entered 11/27/19 15:25:26         Page 5 of 22



 1   by reason of very substantial claims it has against Solutions and the fact that, if approved, the

 2   Settlement would deprive the Solutions estate of millions of dollars.

 3                                      II.     STATEMENT OF FACTS

 4            1.        On January 30, 2019, Double Jump and certain real estate debtor affiliates filed

 5   voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

 6            2.        On February 3, 4, and 5, 2019, respectively, Solutions, Distribution, and Freedom

 7   filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

 8            3.        On March 20, 2019, the Court entered its Order Granting Debtors’ Motion to

 9   Convert Cases to Chapter 7 [ECF No. 438], which converted the Bankruptcy Cases, as well as the

10   bankruptcy cases of the Debtors’ real estate debtor affiliates, to cases under chapter 7 of the

11   Bankruptcy Code.

12            4.        On November 8, 2019, the Trustee filed the Motion, which seeks to sell the Subject

13   Assets free and clear of liens and interests, including the ROFR. The ROFR is an agreement

14   between SolarSense, on the one hand, and Solarmore Management and Solarmore Investments, on

15   the other hand. The Debtors are not parties to the ROFR. The Motion also seeks approval of the

16   Settlement.

17            5.        None of the Debtors own any of the Subject Assets but rather the Trustee asserts

18   that Debtor Solutions has a lien on the Subject Assets. See, e.g., Lovato Decl. at ¶ 18.

19                                              III.    ANALYSIS
20   A.       The Motion Must be Denied Because the Court Lacks Jurisdiction to Approve
              the Sale of Property that is not Property of the Estate
21
              1.        Section 363 Only Authorizes Sale of Property of the Estate, and the
22                      Subject Assets Are Not Property of the Estate.

23            11 U.S.C. § 363(b)(1) provides, in pertinent part:

24                      The trustee, after notice and a hearing, may use, sell, or lease, other
                        than in the ordinary course of business, property of the estate,
25                      except [in circumstances which are inapplicable here].

26   (emphasis added).
27            “Section 363(b) states the general rule that only “property of the estate” may be sold

28   pursuant thereto.” In re Interiors of Yesterday, LLC, 2007 WL 419646, *5 (Bankr. D. Conn. Feb.
                                                     -5-
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs           Doc 1453      Entered 11/27/19 15:25:26         Page 6 of 22



 1   2, 2007) (citation omitted). “Implicit within the statutory grant of authority to sell property under

 2   section 363(b), is the requirement that the estate actually have an interest in the property to be

 3   sold.” In re Silver Beach, LLC, 2009 WL 7809002, *6 (B.A.P. 9th Cir. Nov. 3, 2009). Cf. Moldo

 4   v. Clark (In re Clark), 266 B.R. 163, 172-73 (B.A.P. 9th Cir. 2001) (holding that property which

 5   is not part of the estate (in that instance, by way of exemptions) “may not be sold by the

 6   Trustee[.]”)).

 7            The Trustee does not assert that any Debtor has an ownership interest in the Subject Assets.

 8   To the contrary, the Debtor’s sole interest in the Subject Assets are the Solutions Liens. See

 9   Motion at ¶ 16; see also Lovato Decl. at 4:3-5 (in part, “I claim an interest in the MSGs pursuant

10   to a purchase money lien on behalf of Solutions . . .”); see also additional Lovato declaration ECF

11   No. 1389 at 3:2-5 (“Likely the largest ‘asset’ owned by the [Debtors’ estates] is the portfolio of

12   non-recourse notes receivable . . ., repayment of which is secured by liens on the Certificates of

13   Title . . .”).

14            However, the Trustee is not asking this Court to approve sale of the Solutions Liens (i.e.

15   the interest that is held by a Debtor in the Subject Assets). Rather, the Motion seeks approval to

16   sell the Subject Assets themselves, which are alleged to be owned by the Funds LLCs. This is not

17   permitted by Section 363. And, while this Court clearly does have jurisdiction to approve the

18   Settlement, the Settlement cannot require that this Court exceed its subject matter jurisdiction by

19   approving a sale under Section 363 of the Bankruptcy Code of property that the Trustee concedes
20   is not property of the estate of any of the Debtors.

21                      a.     The Lone Exception to Section 363(b)’s General Rule Regarding
                               Property of the Estate Is Inapplicable Here.
22

23            “Section 363(b) states the general rule that only ‘property of the estate’ may be sold

24   pursuant to its authority. The single statutory exception to the rule is section 363(h), which

25   authorizes the sale of specified co-owned property.” In re Silver Beach, 2009 WL 7809002 at *6

26   (emphasis added). Thus, the lone exception to Section 363(b)’s general rule is Section 363(h).
27                      There is only one exception to that rule: Section 363(h) which
                        permits the Trustee to sell both the estate's interest in property “and
28                      the interest of any co-owner in property in which the debtor had, at
                                                         -6-
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs          Doc 1453        Entered 11/27/19 15:25:26            Page 7 of 22



 1                      the time of the commencement of the case, an undivided interest as
                        a tenant in common, joint tenant, or tenant by the entirety.” . . .
 2

 3   In re Interiors of Yesterday, 2007 WL 419646 at *5.

 4            Section 363(h) provides that the Trustee may sell both the estate’s interest and the interest

 5   of any co-owner in property in which the debtor had an undivided interest as a tenant in common,

 6   joint tenant, or tenant by the entirety, if certain (enumerated) conditions are met. See 11 U.S.C.

 7   § 363(h). However, the scope of the Section 363(h) exception is narrowly construed. See, e.g., In

 8   re Interiors of Yesterday, LLC, 2007 WL 419646 at *5 (citing and quoting Geddes v. Livingston

 9   (In re Livingston), 804 F.2d 1219, 1222-23 (11th Cir. 1986), for the tenet that “the three

10   cotenancies are the only three in which the co-owner’s interest may be sold without his consent.”)

11            This Section is generally used to address the sale of real property in which the Debtor

12   asserts a co-interest. SolarSense has not found a single case where co-ownership of personal

13   property is the subject of a Section 363(h) motion. Regardless, Section 363(h) is inapplicable here,

14   because the Subject Assets are not held in any of the Section 363(h) co-tenancies. The Trustee

15   does not contend that the Debtors have co-ownership interest in the Subject Assets. Rather, the

16   Trustee asserts that Solutions has a security interest in the Subject Assets. Under applicable

17   California law, a security interest does not constitute an ownership interest in personal property; a

18   security interest only secures repayment of an obligation. See, e.g., Cal. Comm. Code

19   § 1201(b)(35).7
20                      b.     Because the Motion Seeks to Sell Property That Is Not Property of the
                               Estate, Section 363(f) is Inapplicable.
21

22            Section 363(f) of the Bankruptcy Code provides that a free and clear sale of property of the

23   estate may be conducted subject to certain conditions:

24                      The trustee may sell property under subsection (b) or (c) of this
                        section free and clear of any interest in such property of an entity
25                      other than the estate, only if—
                        (1) applicable nonbankruptcy law permits sale of such property free
26                      and clear of such interest;
27   7
      Which begins with, “’Security interest’ means an interest in personal property or fixtures which secures payment
28   or performance of an obligation. . . .” (emphasis added).
                                                           -7-
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs              Doc 1453        Entered 11/27/19 15:25:26               Page 8 of 22



 1                       (2) such entity consents;
                         (3) such interest is a lien and the price at which such property is to
 2                       be sold is greater than the aggregate value of all liens on such
                         property;
 3                       (4) such interest is in bona fide dispute; or
                         (5) such entity could be compelled, in a legal or equitable
 4                       proceeding, to accept a money satisfaction of such interest.

 5   See 11 U.S.C. § 363(f) (emphasis added).

 6              “[E]ven before one gets to Section 363(f), Section 363(b), as interpreted by Rodeo, requires

 7   that the estate demonstrate that the property it proposes to sell is ‘property of the estate.’” In re

 8   Barstad, 2017 WL 6033414, *4 (Bankr. D. Mont. Dec. 1, 2017) (quoting and citing from Darby

 9   v. Zimmerman (In re Popp), 323 B.R. 260, 268 (B.A.P. 9th Cir. 2005)8 (internal quotation and

10   citation marks omitted).9 See also In re Wilson, 2011 WL 2784289 (Bankr. N.D. Cal. Jul. 8, 2011)

11   (finding that “the law is clear” a sale of consigned personal property may not be conducted free

12   and clear of the interests of consignors “until the property has been adjudicated property of the

13   estate.” (citations omitted)). Further, section 363(f) may only be used to sell property of the

14   estate.10 Section 363(f) begins with, “The trustee may sell property under subsection (b) or (c)

15   of this section . . ., only if . . . .” (emphasis added). “A section 363(f) sale cannot be used to

16   transform property of others into property of the estate.” In re Silver Beach, 2009 WL 7809002

17   at *6.

18              Here, because the Subject Assets are not property of the estate of any of the Debtors, the

19   Court lacks jurisdiction to grant the Motion.
20

21
     8
      In re Popp was distinguished on other grounds as noted in In re Wrightwood Guest Ranch, LLC, 2016 WL 7156450,
22   *6 (C.D. Cal. Dec. 7, 2016).
     9
         As noted by the Bankruptcy Appellate Panel for the Ninth Circuit in a subsequent opinion:
23
                         In re Popp was primarily based on In re Rodeo Canon Dev. Corp., 362 F.3d 603
24                       (9th Cir. 2005), which held that a bankruptcy court could not authorize a sale
                         under section 363 until the court determined whether the estate had an ownership
25                       interest in the property to be sold. However, the Ninth Circuit withdrew that
                         opinion on March 8, 2005. See In re Rodeo Canon Dev. Corp., 2005 WL 663421,
26                       Nos. 02–56999, 02–57203 (9th Cir. March 8, 2005).
     In re Global Reach Inv. Corp., 2012 WL 933594, *4 n.9 (B.A.P. 9th Cir. Mar. 20, 2012). See also In re Barstad, 2017
27   WL 6033414 at *4 and n.8.
     10
28        Section 363(f) may only be applicable here if the Trustee is selling property of the estate under Section 363(b).
                                                                -8-
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs             Doc 1453         Entered 11/27/19 15:25:26                 Page 9 of 22



 1   B.       The Court Lacks Jurisdiction to Determine the Validity of the ROFR, Which Arises
              Pursuant to an Agreement Between Non-debtor Entities and to Which the Debtors
 2            Are Not Parties.

 3            In addition to arguing that this Court has jurisdiction to approve the sale of the Subject

 4   Assets (even though she concedes they are not property of the estate of any Debtor), the Trustee

 5   argues that the sale can be free and clear of the ROFR because the ROFR is subject to bona fide

 6   dispute. Of course, whether the ROFR is subject to bona fide dispute is irrelevant if, as is the case,

 7   the Court lacks jurisdiction to approve the requested sale in the first place. However, even if the

 8   Court somehow has jurisdiction to approve the sale of the Subject Assets, the Court clearly does

 9   not have jurisdiction to determine disputes regarding the enforceability of the ROFR.

10            Where, as here, there is an alleged dispute between non-debtors over property in which the

11   estate has no interest and the outcome of which does not affect the bankruptcy estate, the

12   bankruptcy Court lacks jurisdiction to resolve the dispute. See Vacation Village, Inc. v. Clark

13   County, Nev. (In re CEH Props., Ltd.), 497 F.3d 902, 911 (9th Cir. 2007) (citations omitted).11

14   See also In re Gardner, 813 F.2d 1515, 1518-19 (10th Cir. 1990) (“The conflict between the [non-

15   debtors] is irrelevant to the bankruptcy estate, . . . . Since the dispute is not otherwise related and

16   would not affect the distribution of assets and administration of the bankruptcy estate, we hold the

17   bankruptcy court lacked jurisdiction to resolve the dispute between [non-debtors].” (citations

18   omitted)).

19            A ROFR is a binding agreement under California law. See Arden Grp, Inc. v. Burk, 45
20   Cal. App. 4th 1409 (Cal. Ct. App. 1996). The Debtors are not parties to the ROFR. The ROFR

21   does not impact property of the estate. The Debtor’s only interest in the Subject Assets is the

22   Solutions Liens. The ROFR does not impact the validity or value of the Solutions Liens. Nor does

23   the ROFR affect the ability of the Trustee to enforce the Solutions Liens or transfer, sell or assign

24
     11
25     Also, “Bankruptcy jurisdiction, . . . is principally in rem jurisdiction. . . . In bankruptcy, ‘the court’s jurisdiction is
     premised on the debtor and his estate, and not on the creditors.’” Central Virginia Comm. College v. Katz, 546 U.S.
26   356, 369-70 (2006) (citations omitted). “The jurisdiction of bankruptcy courts is grounded in, and limited by, statute.”
     Stokes v. Duncan (In re Stokes), 2013 WL 5313412, *2 (B.A.P. 9th Cir. Sept. 23, 2013), citing Kirton v. Valley Health
27   Syst. (In re Valley Health Syst.), 471 B.R. 555, 563 (B.A.P. 9th Cir. 2012); see also In re Wilshire Courtyard, 729
     F.3d 1279, 1284-85 (9th Cir. 2013), citing Celotex Corp. v. Edwards, 514 U.S. 300, 307 (1995), and In re Ray, 624
28   F.3d 1124, 1130 (9th Cir. 2010).
                                                                -9-
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs           Doc 1453        Entered 11/27/19 15:25:26               Page 10 of 22



 1   the Solutions Liens to third parties. The ROFR is only an agreed upon limitation of a voluntary

 2   sale of the Subject Assets binding Solarmore Management and the Subject Funds. Any purported

 3   dispute regarding the validity of the ROFR must be brought under applicable law in a court of

 4   competent jurisdiction. The Bankruptcy Court cannot adjudicate the dispute between SolarSense

 5   and Solarmore, two non-debtors, under the ROFR to which the Debtors are not parties.12

 6            Further, even if the Court has jurisdiction to determine the alleged dispute regarding the

 7   ROFR between Solarmore Management and SolarSense, the sale of the Subject Assets pursuant

 8   to Section 363 of the Bankruptcy Code free and clear of the ROFR could not be approved because

 9   the alleged dispute is not “bona fide.”

10            The only basis cited by the Trustee in support of her contention that the ROFR is subject

11   to bona fide dispute is that SolarSense allegedly gave no consideration to Solarmore Management.

12   See Motion at pp. 7-8 of 11.13 However, that allegation is untrue.

13            As noted in Background section of the ROFR, the ROFR was executed concurrently with

14   agreements (the “SolarSense Purchase Agreements”) between SolarSense and Solar Eclipse

15   Investment Fund, LLC (“Fund I”) and SolarSense and Solar Eclipse Investment Fund III, LLC

16   (“Fund III”). See ROFR at ¶¶ A and B. Pursuant to the SolarSense Purchase Agreements, among

17   other things, SolarSense paid $34,320,000, in the aggregate, to Fund I and Fund III in return for

18   416 mobile solar generators (the “SolarSense MSGs”) and the ROFR. See Fraga Decl. at ¶¶ 9, 10,

19   16, 17. The ROFR was an important element of the SolarSense Purchase Agreements. See Fraga
20   Decl. at ¶ 26.

21

22

23
     12
       To the extent the Court determines that it has related to but not core jurisdiction over issues related to the
24   enforceability of the ROFR, SolarSense does not consent to the jurisdiction of the Court to enter a final judgment on
     such dispute
25   13
       The Trustee also asserts, in a footnote, that the parties to the ROFR did not contemplate that it would be applicable
26   for five years after the purchase by the Subject Funds of the Subject Assets. See Motion at p. 8 fn 6. However, the
     Trustee offers no evidentiary support for such claim and, regardless, paragraph 4 of the ROFR includes an integration
27   clause and no such limitation appears in the ROFR. As a result, for good reason, it does not appear that the Trustee is
     arguing the alleged contemplation of the parties creates a bona fide dispute as to the current enforceability of the
28   ROFR.
                                                             - 10 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs            Doc 1453        Entered 11/27/19 15:25:26            Page 11 of 22



 1              Fund I and Fund III were managed by Solarmore Investments, LLC (“Solarmore

 2   Investments”). See ROFR at ¶ C. Upon information and belief, Solarmore Investments, Fund I,

 3   Fund III and Solarmore Management were affiliated entities. See Fraga Decl. at ¶ 22.

 4              “Consideration is simply the conferring of a benefit upon the promisor or some other

 5   person or the suffering of a detriment by the promisee or some other person.” See California Sch.

 6   Employees Assn. v. Sunnyvale Elementary, 111 Cal Rptr. 433, 441 (1973) (emphasis added).14 So,

 7   even if Solarmore Management did not receive consideration in connection with the ROFR (which,

 8   for reasons discussed below, is not the case) Fund I and Fund III, who received over $34,000,000

 9   in return for the SolarSense MSGs and the ROFR, clearly did get consideration. Further, even if

10   Fund I and Fund III had not gotten consideration, SolarSense, the promisee under the ROFR, parted

11   with over $34,000,000 in reliance, in part, on the ROFR, which clearly constitutes a detriment to

12   SolarSense. Either the benefit to Fund I and Fund III or the detriment to SolarSense is sufficient

13   consideration, alone, to support the enforceability of the ROFR.

14              Next, even if benefit to Solarmore Management and the Subject Funds were relevant, they

15   very likely received a benefit. As noted, upon information and belief, Solarmore Investments, Fund

16   I and Fund III were affiliates of Solarmore Management and the Subject Funds and part of an

17   integrated business. Further, the purchase by SolarSense of the SolarSense MSGs was the first

18   acquisition of mobile solar generators sold by Solutions to a fund after the expiration of the five

19   year tax credit holding period. See Fraga Decl. at ¶ 27. As such, the SolarSense purchase was
20   important not only to Fund I, Fund III and Solarmore Investments but, also, to Solarmore

21   Management and all of the other funds (including the Subject Funds). Such is the case because the

22   SolarSense purchase demonstrated the existence of a market for mobile solar generators at the end

23   of the tax holding period which was important to the continuing sales of new units to newly created

24   funds. See Fraga Decl. at ¶ 27. In fact, in the ROFR, Solarmore Management expressly

25   acknowledges that it will realize a benefit. See ROFR at ¶ D.

26
27
     14
28        The ROFR is governed by the laws of the State of California. See ROFR at ¶ 4.
                                                             - 11 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs          Doc 1453      Entered 11/27/19 15:25:26     Page 12 of 22



 1            Last, the Trustee argues that, even if the ROFR is enforceable, the proposed sale process

 2   satisfies the ROFR requirements. That is not even close to being true.

 3            Pursuant to the ROFR, among other things, if any investment fund that owns mobile solar

 4   generators managed by Solarmore Management (which would include the Subject Funds) receives

 5   an offer to purchase a mobile solar generator or otherwise intends to sell an mobile solar generator,

 6   it must give SolarSense a written notice (the “ROFR Notice”) of its intention to sell, which ROFR

 7   Notice must include among other things the sales price of the unit to be sold. SolarSense then has

 8   thirty (30) days after receiving the ROFR Notice (the “ROFR Exercise Period”) to exercise its

 9   option to match the offer and buy the unit. See ROFR at ¶¶ 1 and 2.

10            The thirty-day ROFR Exercise Period was a critical element of the ROFR because, by

11   definition, SolarSense anticipated purchasing used mobile solar generators that would have

12   differing features and be in varying condition. As a result, SolarSense needed time to perform

13   inspections before deciding whether to match any offer. See Fraga Decl. at ¶ 24.

14            Being advised of the sale price before the ROFR Exercise Period started to run was also a

15   critical element of the ROFR because, if the price was above a certain level, SolarSense would

16   likely have no interest in matching the offer and, so, would not incur the inspection costs. See

17   Fraga Decl. at ¶ 25.

18            The ROFR was a condition to SolarSense’s agreement to pay over $34,000,000 for the

19   SolarSense MSGs and was very important to SolarSense. See Fraga Decl. at ¶ 26. The Motion, if
20   granted, would gut SolarSense’s bargained-for rights under the ROFR. Instead of giving

21   SolarSense thirty (30) days to decide whether to match an offer after being notified of a proposed

22   sale (including the sale price), Solarmore proposes to give SolarSense twenty-four hours.

23            Given the number of Subject Assets, it is impossible for SolarSense to perform inspections

24   in twenty-four hours. So, from a practical perspective, since the Motion requests that the auction

25   of the Subject MSGs take place on December 9, 2019, immediately following the hearing on the

26   Motion, the Trustee and Solarmore Management are requiring that SolarSense inspect 478 mobile
27   solar generators and 194 trailers now, before knowing if the Motion will be granted and before

28   knowing the sales price for any unit. Each inspection takes approximately two (2) hours and costs
                                                   - 12 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs          Doc 1453       Entered 11/27/19 15:25:26           Page 13 of 22



 1   between $100-$200 per unit. See Fraga Decl. at ¶ 45. As a result, even assuming the inspections

 2   could be completed before the contemplated sale on December 9 (which is unlikely), it would cost

 3   SolarSense between $47,800-$95,600 to inspect the 478 mobile solar generators that are part of

 4   the Subject Assets. And that is a cost that SolarSense would have to incur even though the Motion

 5   may not be granted and, even if it is granted, depending on the purchase price generated at the

 6   auction, SolarSense may ultimately not be interested in purchasing any of the Subject Assets. No

 7   basis exists to trample the rights of SolarSense in the manner requested by the Trustee.

 8   C.       The Compromise With Solarmore Must Be Denied: the Trustee Has Offered
              Nothing Beyond Conclusory Statements to Justify the Settlement, Nor Has the
 9            Trustee Explained the Precedential Significance of the Settlement on the
              Trustee’s Claims Against Numerous Other Funds Which Owe Solutions
10            Hundreds of Millions of Dollars.

11            Even if the Court had jurisdiction to approve the sale of non-estate property and, in

12   connection with that approval, to determine a dispute between non-debtors (which it does not), the

13   proposed Settlement could not be approved.

14            FED. R. BANKR. P. 9019(a) begins with, “On motion by the trustee and after notice and a

15   hearing, the court may approve a compromise or settlement.” In approving a proposed settlement,

16   the Ninth Circuit has identified four factors a Court must consider:

17                      (a) The probability of success in the litigation; (b) the difficulties, if
                        any, to be encountered in the matter of collection; (c) the complexity
18                      of the litigation involved, and the expense, inconvenience and delay
                        necessarily attending it; (d) the paramount interest of the creditors
19                      and a proper deference to their reasonable views . . . .
20   See Martin v. Kane (In re A&C Properties), 784 F.2d 1377, 1381 (9th Cir. 1986) (citations

21   omitted), cert. denied, Martin v. Robinson, 479 U.S. 854 (1986).

22            Here, the Motion does not provide sufficient justification for the Settlement.

23            1.        The “probability of success in the litigation” does not favor approval of
                        the settlement.
24

25            The first factor in the A&C Properties test is probability of success in the litigation. The

26   Motion contains virtually no information regarding the probability of success in the
27   dispute/litigation between Solutions, on the one hand, and Solarmore Management and the Subject

28   Funds, on the other hand. Instead, the Trustee relies almost exclusively on bare conclusory
                                               - 13 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs          Doc 1453       Entered 11/27/19 15:25:26            Page 14 of 22



 1   statements. The Trustee does not even attach a copy of the proposed settlement agreement to the

 2   Motion. Instead, the Trustee simply provides a cursory overview of the settlement terms. This

 3   dearth of information makes it impossible for this Court, creditors and parties-in-interest to

 4   evaluate the merits of the settlement and the likelihood of success on the merits in potential

 5   litigation.

 6            In any litigation between the Trustee and Solarmore Management and the Subject Funds

 7   over entitlement to proceeds of sale of the Subject Assets, the first issue would be whether the

 8   Subject Funds even own the Subject Assets. Unfortunately, the Trustee has not provided the Court

 9   or creditors with sufficient information upon which that question can be answered.

10            While lists of the Subject Assets with VIN numbers and purported owners are attached to

11   the Motion, the Trustee has not provided any information establishing what she did to confirm the

12   information in the attached lists is accurate. At a bare minimum, the Trustee should produce the

13   agreements (the “Subject Funds Agreements of Sale”) by which the Subject Assets were allegedly

14   sold to the Subject Funds. If the Subject Fund Agreements of Sale do not identify the Subject

15   Assets by VIN numbers that match the lists attached to the Motion, the Trustee should produce

16   whatever other documentation she has (acceptance certificates, etc.) that would tie the Subject

17   Assets to the Subject Funds Agreements of Sale.

18             Further, even if the Subject Assets can be tied to the Subject Funds Agreements of Sale

19   by reference to VIN numbers, given SolarSense’s experience in this case, more is required to
20   determine ownership. SolarSense has verified and recovered 316 of the SolarSense MSGs, but

21   100 units are still missing. See Fraga Decl. at ¶ 36.

22            In the course of its efforts to recover the SolarSense MSGs, SolarSense (and all of the other

23   unit owners, including Solarmore Management) discovered VIN numbers had been removed,

24   altered, were illegible, or had been duplicated and placed on more than one of the MSG trailers.

25   See Fraga Decl. at ¶ 35. As a result, it is clear that simply matching VIN numbers to agreements

26   of sale is not a sufficient basis to establish ownership. 15
27
     15
       In discussions with SolarSense, counsel to Solarmore Management has acknowledged that use of the manufacture’s
28   forward frame number and the corresponding VIN applied by the manufacturer is the most appropriate, consistent,
                                                         - 14 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs           Doc 1453        Entered 11/27/19 15:25:26               Page 15 of 22



 1            In order to verify its ownership of its units, SolarSense has employed a procedure involving

 2   an inspection of the forward frame number welded on to each trailer by the manufacturer; a cross

 3   check with the VIN applied by the manufacturer; a further cross check with tag placed by GA

 4   Global based on its inventory of mobile solar generators; and a final cross check where possible

 5   of license plates affixed to trailers where available. See Fraga Decl. at ¶¶ 36 and 38. Finally and

 6   importantly, SolarSense has original titles for each and every one of its units. See Fraga Decl. at

 7   ¶ 39.

 8            There is no indication in the Motion and supporting declaration that either Solarmore

 9   Management or the Trustee has undertaken any similar verification process. As a result,

10   SolarSense is concerned that some of the Subject Assets may not belong to either of the Subject

11   Funds and may actually belong to SolarSense. But, in any event, before any conclusions can be

12   reached regarding the Trustee’s likelihood of success in litigation, the Trustee and Solarmore

13   Management must provide evidence of their efforts to verify ownership of the Subject Assets

14   similar to the verification process employed by SolarSense.

15            Ignoring the ownership issue, , the Trustee advises that the Subject Funds will allege that

16   they were defrauded by Solutions in defense of any claims Solutions asserts. See Motion at p. 9 of

17   11. However, the Motion fails to describe the basis for any such fraud based defenses. Are the

18   Subject Funds asserting that any of the mobile solar generators that they purchased were, in fact,

19   never manufactured and, if so, how many and what evidence have they provided to support that
20   claim? Clearly, even if Solutions defrauded funds other than the Subject Funds by selling mobile

21   solar generators that never existed, that would not mean that the Subject Funds have a defense to

22   their obligations to Solutions to pay for units that were manufactured. In any event, to the extent

23   the Trustee seeks to justify the Settlement because she believes the Subject Funds have valid fraud

24   claims, she should state what those claims are and why she thinks they have potential validity.

25

26
27   reliable, truthful, and effective verification process. Counsel to Solarmore Management has also agreed that
     SolarSense’s verification process is the most effective, appropriate, reliable, and effective verification protocol See
28   Fraga Decl. at ¶ 43.
                                                             - 15 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs          Doc 1453         Entered 11/27/19 15:25:26              Page 16 of 22



 1            The Trustee also alleges that Solutions and Distribution have obligations to the Subject

 2   Funds on account of the availability and preservation of tax credits. See Motion at ¶ 7.16 However,

 3   the Trustee provides no evidence supporting the existence of such obligations. In addition, even if

 4   such obligations exist, the Trustee provides no evidence to support the conclusion that such

 5   obligations have been breached or the likely damages suffered by the Subject Funds as a result. To

 6   the extent the Trustee seeks to support the Settlement by reason of breach of tax credit preservation

 7   obligations, she should provide the Court and creditors with the relevant agreements and with

 8   whatever evidence she has that the obligations have been breached and the Subject Funds have

 9   suffered damages (i.e., lost their tax credits).

10            The Trustee also alleges that Distribution was contractually obligated to sublease the

11   Subject Assets to end users. See Motion at ¶ 6. However, the Trustee does not identify the

12   document that created that alleged obligation nor, assuming that obligation existed, any facts to

13   support the conclusion that it was breached or that Solarmore Management or either of the Subject

14   Funds suffered damages.

15            The Trustee has failed to satisfy her burden of proving that probability of success in

16   litigation with Solarmore Management weighs in favor of approval of a Settlement.

17            2.        The “difficulties, if any, to be encountered in the matter of collection”
                        does not weigh in favor of approving the settlement.
18

19            Regarding alleged difficulties in collection, the Trustee asserts that the notes evidencing
20   the obligations of the Subject Funds to Solutions (the “Notes”) are non-recourse and, as a result,

21   the ability to realize on them will be limited to the value of the Subject Assets and the other mobile

22   solar generators that secure the Notes. See Motion at pp. 9-10 of 11. Initially, SolarSense points

23   out that the Notes are not attached to the Motion. If the Trustee is relying on limitations stated in

24   the Notes to justify the Settlement, she should be required to produce the Notes. Further, it is the

25   understanding of SolarSense that the Notes are not, as alleged by the Trustee, non-recourse to the

26
27   16
       Any obligations of Distribution would be irrelevant unless the Trustee can establish why claims against Distribution
28   can be offset against claims asserted by Solutions.
                                                            - 16 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs          Doc 1453      Entered 11/27/19 15:25:26      Page 17 of 22



 1   maker—i.e., the Subject Funds. Rather, they were only non-recourse to the members of the Subject

 2   Funds. But, in any event, it is hard to understand the relevance of this purported justification for

 3   the Settlement. Even if recourse for the Notes is limited to the value of the mobile solar generators,

 4   that would not support allowing the Subject Funds to retain 60% of that value. If anything, if

 5   recourse for the Notes is limited to the mobile solar generators, that would cut against allowing

 6   the makers (i.e., the Subject Funds) to retain anything from the sale of those generators.

 7            The Trustee also alleges that the Notes include provisions which prohibit foreclosure prior

 8   to expiration of the tax recapture periods, which the Trustee asserts will occur at the end of 2020

 9   (presumably for Fund XVIII) and the end of 2021 (presumably for Fund XXIII). See Motion at

10   pp. 9-10 of 11. However, as stated, the Trustee has not produced the Notes and, even if such a

11   prohibition does exist, waiting another year or two to collect on the Notes does not justify a 60%

12   discount to the estate.

13            The Trustee has failed to satisfy her burden of proving that difficulty of collection weighs

14   in favor of approval of the Settlement.

15            3.        The “complexity of the litigation involved, and the expense, inconvenience
                        and delay necessarily attending it” does not favor approval of the settlement.
16

17            The next factor in the A&C Properties test concerns the complexity of the litigation

18   involved and the expense, inconvenience and delay necessarily attending it. As discussed above

19   and without belaboring the point, the Trustee does not provide any meaningful information
20   regarding the dispute with Solarmore Management and the Subject Funds. There is reference to

21   allegations of fraud, but no discussion regarding the nature of the alleged fraud, or defenses. There

22   is reference to tax credit preservation obligations, but no meaningful discussion concerning this

23   issue including the source of this alleged obligation, alleged breaches by the Debtors, purported

24   damages, or information regarding whether the Subject Funds have impaired any such tax credits

25   by their own conduct.

26            Given the lack of information regarding this factor it is impossible for the Court, creditors
27   or parties-in-interest to determine the complexity of the dispute between the Trustee and Solarmore

28
                                                     - 17 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs             Doc 1453        Entered 11/27/19 15:25:26             Page 18 of 22



 1   Management and the Fund LLC, or any of the related factors. As such, the Trustee has not satisfied

 2   her burden of proof on this factor.

 3              4.       The paramount interests of creditors, and deference to their reasonable
                         views, also does not weigh in favor of settlement.
 4

 5              Regarding this last factor, the Trustee does not provide any explanation or information

 6   regarding the consequences of the Settlement. For example, the Trustee fails to state the amount

 7   currently due to Solutions by each of the Subject Funds. However, according to the schedules filed

 8   by Solutions, Fund XVIII owes Solutions in excess of $12,000,000, and Fund XXIII owes

 9   Solutions in excess of $230,000,000. See Solutions ECF No. 88. Yet, from the proceeds of sale

10   of the Subject Assets, after reimbursement to the Trustee of about $300,000 in advanced costs, the

11   Settlement would result in the Subject Funds receiving about $660,000 on account of advanced

12   costs17 and 60% of the proceeds of sale. Assuming the 478 mobile solar generators included in the

13   Subject Assets each sell for no more than the $3,500 reserve price, the Settlement will result in the

14   Subject Funds receiving about $1,600,000 notwithstanding that they likely owe the Solutions

15   estate something in excess of $240,000,000. And, if the sale prices exceed the reserve price, the

16   Subject Funds will realize 60% of each incremental dollar.

17              It is also important to consider the impact of the Settlement on the collection by the Trustee

18   of amounts owed by the Subject Funds and other funds on account of the Solutions liens in the

19   thousands of mobile solar generators not included in the Subject Assets. According to the
20   schedules prepared on behalf of Solutions, the funds (including the Subject Funds) that purchased

21   mobile solar generators from Solutions owe Solutions as much as $1,600,000,000 for those

22   purchases. See Solutions ECF No. 88.

23              If the Settlement is approved, it is difficult to see how the Trustee could distinguish

24   treatment of her claims on account of her liens on the Subject Assets from her claims on account

25   of her liens in the other mobile solar generators, particularly given that the Motion requests that

26   the Settlement includes an agreement by the Trustee that the “Notes will be treated as having been
27
     17
28        There is no information regarding the alleged advance including source and use of funds.
                                                              - 18 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
     Case 19-50102-gs          Doc 1453        Entered 11/27/19 15:25:26              Page 19 of 22



 1   procured by Solutions by fraud . . . .” See Motion at ¶ 18(xiv). Absent any basis to distinguish the

 2   Notes issued by the Subject Funds to Solutions from notes issued by other funds to Solutions (and

 3   the Trustee offers no such basis), the Trustee’s argument that the Notes issued to the Subject Funds

 4   were procured by fraud could preclude the Trustee from enforcing any of the other notes issued to

 5   Solutions, totaling hundreds of millions of dollars.18 At best, it seems likely that, if the Settlement

 6   is approved, for all practical purposes, the Solutions estate’s economic interest in the thousands of

 7   mobile solar generators subject to liens in favor of Solutions, but not included among the Subject

 8   Assets, would be capped at 40% of the value of those generators.

 9             Given the substantial immediate and potential future impact of the Settlement on the

10   Solutions estate, one would expect that the Motion would include a robust justification for the

11   Settlement. However, not only does the Motion fail to include a robust justification but, in fact, as

12   noted it includes no justification beyond a number of conclusory statements unsupported by any

13   real analysis and lacking critical supporting documentation.

14             The Trustee has failed to demonstrate that the Solarmore Motion should be approved, after

15   taking into account the paramount interests of creditors and affording deference to creditors’

16   reasonable views, as guided by the A&C Properties analysis. As such, the Motion should be

17   denied.

18   D.        If the Motion Is Not Denied on Jurisdictional Grounds, the Hearing Should Be
               Continued to Give SolarSense and Other Creditors an Opportunity to
19             Take Discovery Regarding the Impact of the Proposed Settlement.
20        As is apparent, many fact issues exist regarding the impact of the proposed Settlement on the

21   Debtors’ estates. In the event the Motion is not denied on jurisdictional grounds, the hearing on

22   the merits of the Settlement should be continued so that SolarSense and other creditors have a fair

23   opportunity to take discovery and reach informed decisions regarding the Settlement.

24

25
     18
26      Oddly and simultaneously the Trustee states in support of its Motion for Order Approving Coordination Agreement
     with the United States (the “Coordination Motion”)[ECF No. 1388] that “[l]ikely the largest “asset” owned by the DC
27   Solar Entities estates is the portfolio of non-recourse notes receivable due in connection with the sale of the MSGs,
     repayment of which is secured by liens on the Certificates of Title to those MSGs.” See Coordination Motion at p. 3,
28   ll. 2-4.
                                                            - 19 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
Case 19-50102-gs   Doc 1453   Entered 11/27/19 15:25:26   Page 20 of 22
     Case 19-50102-gs          Doc 1453      Entered 11/27/19 15:25:26    Page 21 of 22



 1                                                      STEVENS & LEE, P.C.
                                                        Robert Lapowsky (Admitted Pro Hac Vice)
 2                                                      620 Freedom Business Center, Suite 200
                                                        King of Prussia, Pennsylvania 19406
 3
                                                        Attorneys for SolarSense DCS I, LLC
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     - 21 -
     13430-01/2324330_2.docx
     11/27/2019 SL1 1616988v2 108952.00050
Case 19-50102-gs   Doc 1453   Entered 11/27/19 15:25:26   Page 22 of 22
